                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   ERIK MISHIYEV,
                                                                         11                                                               No. C 19-05422 WHA
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12     v.
                                                                         13                                                               ORDER DENYING
                                                                              YOUTUBE ENTERTAINMENT STUDIOS,                              APPEARANCE BY TELEPHONE
                                                                         14   INC., and DOES 1 through 10, inclusive,                     AND CONTINUING SHOW
                                                                                                                                          CAUSE HEARING AND CASE
                                                                         15                  Defendants.                                  MANAGEMENT CONFERENCE
                                                                                                                           /
                                                                         16
                                                                         17          The Court welcomes Attorney Harold W. Dickens, III, into the case. The request for

                                                                         18   telephone appearances is DENIED. The Court’s equipment is not well suited to telephone

                                                                         19   appearances. One problem, for example, is that a lawyer on the telephone will begin talking

                                                                         20   and it is impossible for the Court to interrupt them to ask a question. There are other problems

                                                                         21   as well.

                                                                         22          The Court further notes that no return of services of process of the summons and

                                                                         23   complaint has been filed in this case. The Court will extend the date for service and filing of

                                                                         24   the returns until JANUARY 17, 2020. The order to show cause hearing will be postponed until

                                                                         25   FEBRUARY 6, 2020, AT 11:00 A.M. Counsel for plaintiff must appear in person. That will also

                                                                         26
                                                                         27
                                                                         28
                                                                          1   be the date for the initial case management conference. A copy of this order must be promptly
                                                                          2   served on each defendant.
                                                                          3          The hearing on December 19, 2019, is VACATED.
                                                                          4
                                                                          5          IT IS SO ORDERED.
                                                                          6
                                                                          7   Dated: December 17, 2019.
                                                                                                                                WILLIAM ALSUP
                                                                          8                                                     UNITED STATES DISTRICT JUDGE
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                            2
